      8:20-cb-00012-SMB Doc # 32 Filed: 01/06/21 Page 1 of 1 - Page ID # 68




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:20CB12

       vs.
                                                                   ORDER
ABEDEL R. ANANI,

                     Defendant.


       This matter is before the court on Government’s Motion to Dismiss (Filing No. 24).
Government’s Motion to Dismiss (Filing No. 24) is granted. This case which involves, Violation
Notice 9183535-NE14, is dismissed. The Status Conference set for 1/26/2021 at 9:00 AM in
Courtroom 7, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE before
Magistrate Judge Susan M. Bazis is canceled.

       Dated this 6th day of January, 2021.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
